DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Jacobson on 1/28/22.

The application has been amended as follows: 
In claim 1, --wherein the at least one reference calibration unit includes:-- has been added after “therein,” in line 12.
In claim 12, --and wherein the at least one reference calibration unit includes:-- has been added after “system;” in line 7.

Allowable Subject Matter
Claims 1, 3-12, and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

A temperature detection system for determining a surface temperature, the temperature detection system comprising an arm operably coupled with and extending from the housing; and a reference illumination system operably coupled with the arm, the reference illumination system including a substrate having at least one reference calibration unit operably coupled therewith; wherein the at least one reference calibration unit is visible to the thermal imaging system (claim 1).
A reference illumination system for use with a temperature detection system, the reference illumination system including a substrate having at least one reference calibration unit operably coupled therewith; wherein the at least one reference calibration unit is operably coupled to an arm extending from a housing that includes a thermal imaging system such that the at least one reference calibration unit is visible to the thermal imaging system (claim 12).
A method of preparing a reference illumination system, the method comprising operably coupling at least one reference calibration unit with the substrate, wherein the substrate is operably coupled to an arm extending from a housing that includes a thermal imaging system such that the at least one reference calibration unit is visible to the thermal imaging system (claim 17).
A temperature detection system for determining a surface temperature, the temperature detection system comprising an arm operably coupled with and extending from the housing; and a reference illumination system operably coupled with the arm, the reference illumination system including a substrate having at least one reference calibration unit operably coupled therewith; wherein the at least one reference calibration unit is visible to the thermal imaging system (claim 21).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The art made of record and not relied upon by the Examiner is considered pertinent to applicant's disclosure for disclosing obtaining temperature measurements using thermal imaging.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/28/22